ORDER

PER CURIAM.
The motion court denied movant’s Rule 24.035 motion -without an evidentiary hearing. Movant sought relief from a sentence after an Alford plea on the charge of stealing. In accord with a plea agreement the state dismissed two felonies and a misdemeanor when movant entered the Alford plea. The court imposed a four year sentence consecutive to an unrelated existing sentence.
We find no error of law and the findings of fact of the trial court are not clearly erroneous. No jurisprudential purpose would be served by a written opinion. We affirm. Rule 84.16(b).